Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance:

1.	Claims 1-20 are allowable subject matter over the prior art Vilenskiy (US 20180217456).


2.	Claim 1 discloses  a signal conditioner that includes a microstrip line comprising a first portion and a second portion, wherein a first end of the first portion is connected to a first end of the second portion, and a second end of the first portion is connected to a second end of the second portion; an insulating layer comprising a first insulating layer covering the first portion; at least one electrode comprising a first electrode on a side of the first insulating layer facing away from the first portion; a liquid crystal layer covering the microstrip line, the insulating layer and the at least one electrode; and a common electrode line on a side of the liquid crystal layer facing away from the microstrip line. While Vilenskiy discloses a signal conditioner method and/or system but it doesn’t however discloses the signal conditioner method and/or system of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the a signal conditioner method and/or system of the instant limitation as discussed above. Independent claims 13 and 16 are similarly analyzed. 

3.	Claim 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637